DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9, 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stack, Jr. et al. (US 2010/0078466) in view of Kagan et al. (US 2005/0067084).

Kagan, which is drawn to a sheet, discloses a first, second and third thickness, wherein the combination of the second thickness and the third thickness equals the first thickness. See Fig. 3C. Thus, it would have been obvious to one having ordinary skill in 
Regarding claim 2, the container can be erected again from a used blank using packaging equipment.  
Regarding claim 3, the second plurality of end panels have a smooth outer edge. See Fig. 15.
Regarding claim 9, a first portion of the hinges is scored. See ¶[0051].
Regarding claim 11, the scored portion is crushed. See ¶[0051].
Regarding claim 20, the multilayer blank has a first outer layer, a second outer layer and a core material between the first outer layer and the second outer layer. See Abstract. 


Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stack and Kagan as applied above in further view of Leatherman et al. (US 5,384,002).
Regarding claims 4 and 5, Stack does not disclose an outer edge as claimed. Leatherman, which is drawn to a blank, discloses a smooth outer edge that is generally C-shaped and blunt. See col. 5, ll. 23-24. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a c-shaped, or blunt, outer edge, as disclosed by Leatherman, on the blank of Stack in order to more securely the edges. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the edge shaped as claimed, since there is no invention in merely changing the shape or form of an article without changing See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 6, Stack does not disclose extrusion. Leatherman discloses the common method of wherein a plastic sheet being formed by an extrusion process. See col. 1, ll. 20. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an extrusion process for the blank of Stack, as disclosed by Leatherman, in order to facilitate a single piece plastic blank. Additionally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stack and Kagan as applied above in further view of Heiskell et al. (US 5,497,939).
Regarding claim 7, Stack does not disclose the density as claimed. Heiskell, which is drawn to a container, discloses a plastic sheet that has a density of 400 grams per square meter to 1,000 grams be square meter. See col. 4, ll. 45. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plastic of Stack have the density as disclosed by Heiskell in order to be sufficiently flexible yet strong.  
See In re Leshin, 125 USPQ 416.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stack and Kagan as applied above in further view of Hansen (US 5,012,930).
Regarding claim 10, Stack does not disclose serrations. Hansen, which is drawn to a container, discloses a portion of a first portion that has serrations. See col. 1, ll. 35-40. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first portion of Stack have serrations, as disclosed by Hansen, in order to facilitate folding of the container.  

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stack and Kagan as applied above in further view of Marsh (US 4,655,389).
Regarding claims 12 and 14, Stack does not disclose welds. Marsh, which is drawn to a container, discloses a second portion of hinges that are welded. See col. 4, ll. 8-26. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to weld the hinges of Stack, as disclosed by Marsh, in order to securely attach items where needed. Additionally, even though product-by-process claims are limited by and defined by the process, determination of patentability See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 13, the hinges further comprise a third portion and a fourth portion, the third portion being the same as the first portion and the fourth portion being the same as the second portion. See Fig. 16. 
 
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stack and Kagan as applied above in further view of Hackenberg (US 4,121,754).
Regarding claim 15, Hackenberg does not disclose the joint as claimed. Hackenberg, which is drawn to a container, discloses a manufacturer's joint (22) that comprises an overlap of a tab extending from a first lateral edge with a cutout (33) on the second lateral edge. See Figs. 1-2 and Abstract. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a tab and cutout, as disclosed by Hackenberg, on the container of Stack in order to securely and releasably close the container. 
Regarding claim 16, the manufacturer's joint does not add thickness to the blank beyond the thickness of adjacent side panels and adjacent end panels. See Hackenberg, Figs. 2-3B.
Regarding claim 17, the manufacturer's joint includes an adhesive. See Stack, ¶[0082]. 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stack, Kagan and Hackenberg as applied above in further view of Ackerman et al. (US 2011/006991).
Regarding claim 19, Stack does not disclose a reduced thickness. Ackerman, which is drawn to a container, discloses extruded lateral edges having a reduced thickness. See ¶[0036]. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have parts of Stack thinner than other, as disclosed by Ackerman, in order to strengthen certain areas while saving material in other areas. Moreover, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Additionally, it would have been an obvious matter of design choice to have the thickness of the lateral edges be 1/3 of the side panels, since Applicant has not disclosed that such a configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with what is disclosed by Stack, as modified above.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734